 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of this 20th day of June, 2016 (the “Effective Date”), by and between
WASH/GREENE, LLC, a Georgia limited liability company (“Seller”), and GREENE
COUNTY LTC, LLC, a Georgia limited liability company (“Purchaser”).

 

W I T N E S S E T H:

 

FOR AND IN CONSIDERATION of Purchaser’s payment of earnest money, and other good
and valuable consideration in hand paid, the receipt and sufficiency whereof are
hereby acknowledged, Purchaser agrees to buy, and Seller agrees to sell, certain
real property located at 1321 Washington Highway, Union Point, Georgia 30669,
such tracts of land being more particularly described on Exhibits “A-1” and
“A-2” attached hereto and made a part hereof (the “Land”), together with any and
all improvements located thereon, including that certain 71-bed skilled nursing
facility known as “Greene Pointe Healthcare Center” (the “Facility” and
collectively, the “Improvements”), all easements, water rights, mineral rights,
and other rights appurtenant thereto, and all of Seller’s right, title, and
interest in and to any public rights-of-way adjoining the Land or Improvements,
together with any and all paid development fees, impact fee credits, water,
sewer, or other utility tap rights, sewer reservation rights, paid meter or
service fees, or other amounts that have been paid to any governmental authority
in connection with any previous development of the Land or any utility service
provided to any Improvements located on the Land, and all licenses, permits, and
entitlements, including all certificates of need, certificates of occupancy,
provider numbers, provider agreements, approvals, qualifications, and other
authorizations which have been granted by any governmental authority, including
those related to or affecting the ownership, operation, maintenance, management,
use, regulation, development or expansion of the Facility, the provision of
health care services therein, or the reimbursement of health care costs relating
thereto. The Land, the Facility, the Improvements, all of the furniture,
furnishings, equipment and other personal property, if any, used in the
operation of the Facility which is located in said Facility on the Effective
Date which is owned by the Seller (collectively the “Equipment”), and all of the
foregoing rights, interests, and property as described above are hereinafter
collectively referred to as the “Property”. If the Survey or Purchaser’s title
examination reveals that the Property includes additional land and/or
appurtenant property rights that are not described on Exhibits “A-1” and “A-2”,
then, at Purchaser’s election, said land and/or additional rights shall be
conveyed by Seller to Purchaser and included within the definition of
“Property.” The terms and conditions of the purchase and sale of the Property
shall be as hereinafter set forth:

 

1. PURCHASE PRICE. The purchase price for the Property (“Purchase Price”)
payable at the Closing by Purchaser to Seller shall be Three Million Eight
Hundred Thousand Dollars ($3,800,000). Subject to Section 5, Purchaser shall pay
the Purchase Price to Seller in cash at Closing by wire transfer of immediately
available funds deposited to the account designated by Seller, after the payoff
of all indebtedness on the Property (defined as “Monetary Liens” in Section 3)
based on the payoff letters Seller has provided to Purchaser pursuant to Section
5.3 hereof), less the Earnest Money described in Section 2 hereof, and subject
to the adjustments, prorations and credits as herein provided.

 

 

 

 

2. EARNEST MONEY. In order to secure the performance of its obligations under
this Agreement, upon the execution and delivery of this Agreement by Seller and
Purchaser, Purchaser shall deliver to Hughes White Kralicek (the “Escrow
Agent”), a cash earnest money deposit in the amount of One Hundred Thousand
Dollars ($100,000) (the “Earnest Money”). The Escrow Agent shall hold and
disburse the Earnest Money in accordance with the parties’ joint instructions
under the terms of the Escrow Agreement which is attached hereto as Exhibit B.

 

3. TITLE AND SURVEY. Purchaser shall obtain a commitment for title insurance on
the Land (the “Title Commitment”) issued by Chicago Title Insurance Company (the
“Title Company”), together with copies of all items shown as exceptions to title
therein, and may obtain a survey of the Land and Improvements (the “Survey”),
which if it is to be obtained, shall be prepared by a surveyor selected by
Purchaser. Purchaser shall provide written notice to Seller of any matters shown
by the Title Commitment or Survey (“Title and Survey Matters”) which are not
satisfactory to Purchaser (“Title Notice”). Seller shall be obligated (i) to
cure on or before Closing all title and Survey matters of a monetary nature
affecting the Property, including all security deeds, mortgages, financing
statements, and similar financial instruments, all mechanic’s and materialmen’s
liens, judgments, FiFas, tax liens, unpaid real and/or personal property taxes,
public or private assessments and all broker’s and surveyor’s liens and other
liens for the payment of services or commissions (collectively, “Monetary
Liens”), and (ii) to terminate all existing tenancies and rights to possession
of the Property, including without limitation, (A) that certain Lease Agreement
with respect to the Property dated as of May 26, 2006 as extended by that
certain Lease Extension Agreement dated as of August 22, 2007 (the “2006
Lease”), said 2006 Lease having been assigned to Greene County Health Care, LLC
effective on October 31, 2007, an affiliate of the Purchaser which currently
operates the Facility, and which 2006 Lease is scheduled to expire on June 30,
2016, and (B) that certain lease agreement executed on August 18, 2015 with
respect to the Property, by and between Global Healthcare REIT, Inc. and another
independent nursing home operator, C. Ross Management, LLC (the “August 18, 2015
Lease”) as disclosed in the Form 10-K filed by Global with the SEC on April 15,
2016. Notwithstanding, Seller shall not be responsible for Monetary Liens or
other title defects caused by Purchaser’s failure to comply with Purchaser’s
affiliate’s obligations under the 2006 Lease. Purchaser’s right with respect to
those Title and Survey Matters which Seller fails to cure, shall be either to
elect on or before Closing to waive such objections, to deduct from the Purchase
Price at Closing the amount necessary to satisfy any Monetary Liens, or to
terminate this Agreement by written notice to Seller, whereupon all Earnest
Money shall be returned to Purchaser. Seller shall not, without the prior
express written consent of Purchaser, encumber, pledge or assign the Property or
any right or interest therein or thereto or grant any easement, lien, or
encumbrance thereon, or seek to do, or enter into discussions with respect to,
any of the foregoing after the Effective Date.

 

4. INSPECTIONS. Purchaser, its engineers, surveyors, agents and representatives
shall have the right to go on Property to inspect and survey the Property and to
conduct, at its expense, relevant studies, investigations and tests, including a
title exam, the Survey, a Phase I environmental audit, zoning reviews,
geotechnical studies, and other studies and inspections which, in Purchaser’s
sole opinion, are necessary to determine the condition of the Property and
suitability for Purchaser’s intended uses (collectively, “Inspections”). If
Purchaser determines, in its sole discretion, that the Property is not suited
for its purposes, then upon written notice delivered to Seller, Purchaser may
declare this Agreement terminated, and all Earnest Money shall be returned to
Purchaser. The Inspections condition set forth in this paragraph 4 shall be
deemed satisfied or waived if Purchaser fails to make objection within five (5)
days of the date of this Agreement.

 

2

 

 

5. CONDITIONS PRECEDENT TO CLOSING. Purchaser’s obligation to close the
acquisition of the Property pursuant to this Agreement is conditioned on all of
the following:

 

5.1 No material adverse change in the physical condition of the Property shall
have occurred since the Effective Date that has not been cured by Seller as of
the Closing Date to the satisfaction of Purchaser after reasonable inspection.

 

5.2 Purchaser shall have obtained any and all necessary or desirable
governmental entitlements, approvals and permits for its ownership and continued
operation of the Facility.

 

5.3 Seller has set forth on Exhibit C attached hereto a list of the name,
address of each person or lender (together with a contact person with phone
number and email, loan numbers, principal and accrued interest) which owns or
holds any Monetary Liens that encumber the Property and which must be fully
satisfied at Closing, and in the case of the 2006 Lease and the August 18, 2015
Lease, must be terminated at Closing, in both cases, in order for Seller to
convey good title to the Property to Purchaser free and clear of all liens and
encumbrances and it shall be the Seller’s obligation under this Agreement to
deliver to Purchaser prior to Closing valid pay-off letters with respect to
those Monetary Lines in form and substance satisfactory to Purchaser and the
Title Company in their reasonable discretion.

 

5.4 All required consents and approvals for the sale of the Property by Seller
shall have been obtained by Seller and evidence thereof shall have been
delivered to Purchaser.

 

5.5 Purchaser shall have received an owner’s title insurance policy subject only
to standard exceptions acceptable to Purchaser.

 

5.6 Purchaser shall have received such independent valuations and appraisals
supporting the Purchase Price as it or its ultimate Section 501(c)(3) parent
entity has determined in its sole discretion as are necessary or appropriate for
this transaction.

 

5.7 All of Seller’s covenants and obligations contained in this Agreement shall
have been performed by Seller as of Closing, and all of Seller’s representations
and warranties shall be true and correct in all respects as of the Effective
Date and as of Closing.

 

6. CLOSING. The closing of the transactions contemplated hereby (the “Closing”)
shall take place via overnight courier service without the necessity for a
formal closing on or before June 30, 2016; provided, however, if any of the
conditions to Closing set forth in Section 5 have not been satisfied as of the
Closing, Purchaser shall have the right to (i) extend the Closing for a period
of time that is necessary to allow for the satisfaction of such conditions, (ii)
waive any such Closing conditions and proceed to Closing in accordance with the
terms of this Agreement, or (iii) terminate this Agreement in writing, whereupon
neither Seller nor Purchaser shall have any further liability hereunder; and
provided, further, that if the Closing has not occurred on or before July 5,
2016, then by virtue of the parties’ agreement in Section 18 below, the
non-defaulting party shall be entitled to specific performance as the remedy for
the breach of this Agreement by the other party.

 

3

 

 

6.1 At Closing, Seller shall execute and deliver to Purchaser a Limited Warranty
Deed and if applicable, a Quitclaim Deed, in each case in recordable form,
conveying the Land and Improvements to Purchaser, free and clear of (i) all
Monetary Liens; and (ii) all liens, claims and encumbrances included in
Purchaser’s Title Notice (as updated). Seller shall also execute and deliver to
Greene County Health Care, LLC, a Georgia limited liability company, an
affiliate of Purchaser and the current operator of the Facility, a Bill of Sale
with respect to all of the Equipment owned by Seller. Possession of the Property
shall be granted to Purchaser at Closing.

 

6.2 At Closing, Seller shall pay the State of Georgia property transfer tax, and
execute and deliver a State of Georgia transfer tax declaration for the Land and
Improvements.

 

6.3 At Closing, Seller shall pay any and all recording fees for any document
associated with curing Monetary Liens and all costs incurred in curing Monetary
Liens which Seller is obligated to cure hereunder, or any other costs incurred
in curing other title or Survey matters.

 

6.4 Because the 2006 Lease is triple net with the tenant paying the ad valorem
taxes, at Closing, ad valorem taxes due and payable on the Property for the 2016
calendar year shall be prorated between the Purchaser and its affiliate operator
(i.e., no reduction of Seller’s proceeds) on the basis of the 2015 tax bill for
the Property. Any unpaid assessments shall be prorated between the Purchaser and
its affiliate operator as of Closing for the calendar year in which the sale is
closed. The provisions of this Section shall survive Closing.

 

6.5 Any and all utility charges and unpaid assessments pertaining to the
Property shall be prorated between the Purchaser and its affiliate operator at
Closing as of the date of Closing. The provisions of this Section shall survive
Closing.

 

6.6 Purchaser shall pay the cost of the title examination, the premium for an
owner’s title insurance policy, and any and all endorsements thereto, the
Survey, due diligence inspections, any environmental site assessment costs, and
any and all consultant fees associated therewith.

 

6.7 At Closing, Seller and Purchaser agree to comply with and to execute and
deliver such certifications, affidavits and statements that are required in
order to meet the requirements of Internal Revenue Code Section 1445
(Foreign/Non-Foreign Seller).

 

6.8 At Closing, Seller shall deliver the necessary certificate in form and
content to establish that Seller is a Georgia resident and is not subject to
withholding from the proceeds of the sale of Property.

 

4

 

 

6.9 At Closing, Seller shall execute and deliver a customary owner’s affidavit
and other documents reasonably requested by the Title Company as necessary for
the issuance of Purchaser’s title policy.

 

6.10 Seller shall deliver copies of any authorization documents required by the
Title Company.

 

6.11 Purchaser and Seller have a mutual obligation to deliver a closing
statement (the “Closing Statement”) at Closing.

 

6.12 The parties shall allocate the Purchase Price at Closing as set forth on
Exhibit D attached hereto (the “Allocation”) in compliance with Section 1060 of
the Internal Revenue Code of 1986, as amended (the “Code”). Each of the parties
agrees and covenants to report this transaction and, if applicable, file IRS
Form 8594 with the IRS in accordance with this Allocation and not to take any
tax position inconsistent therewith before any taxing authority.

 

6.13 Purchaser and Seller shall execute and deliver to each other such
additional documents needed to effectuate the Closing as reasonably requested by
their respective counsel.

 

6.14 Purchaser and Seller shall each pay their respective legal fees, accounting
fees and any other out-of-pocket expenses either incurs in connection with the
Closing.

 

7. SELLER’S DEFAULT. If the transaction is not consummated because of a default
by Seller, then Purchaser shall have the right to pursue specific performance
pursuant to Section 18, in addition to all other available legal or equitable
remedies.

 

8. SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. In order to induce
Purchaser to enter into this Agreement, and to purchase the Property, Seller
hereby represents and warrants to Purchaser as of the Effective Date and as of
the date of Closing, and agrees with Purchaser the following:

 

8.1 Organization and Power. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Georgia and
has all requisite power and authority to enter into and perform its obligations
hereunder and under any document or instrument required to be executed and
delivered by or on behalf of Seller hereunder (individually a “Closing Document”
and collectively, the “Closing Documents”).

 

8.2 Authorization and Execution. This Agreement and all of the Seller’s Closing
Documents have been duly authorized by all necessary action on the part of the
Seller, has been duly executed and delivered by Seller, constitutes the valid
and binding agreement of Seller and is enforceable against Seller in accordance
with its terms. The individual executing this Agreement and each Closing
Document for and on behalf of Seller, has the full power and authority to do so.

 

8.3 Title; Other Real Estate Matters. Seller holds good, marketable, fee simple
title to the Property. Seller has not entered into, and during the pendency of
this Agreement shall not invite, respond to or enter into, any other
negotiations, letter of intent, option, agreement or contract to sell or lease
the Property. Except for that certain Lease described in Section 3 hereof, there
has not been any lease, sublease, assignment, or security agreement entered into
by Seller with respect to the Property, and the Property is not subject to any
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature whatsoever. There are no disputes concerning the
location of the lines and corners of the Property.

 

5

 

 

8.4 Compliance with Laws. There are no, and Seller has received no notice of any
violations of, any law, municipal or county ordinance, or other legal
requirement with respect to the Property or any part thereof.

 

8.5 Hazardous Substance or Waste. To the best of Seller’s knowledge and belief,
the Property contains no hazardous substance or waste, and there are no
underground storage tanks on the Property. Seller has not stored, released or
discharged any hazardous substance or waste on the Property. Seller has not
received any complaint, order, citation, or notice from any governmental
authority or private party with regard to the presence of hazardous substances
or waste or other environmental problems affecting the Property.

 

8.6 Litigation. There is no pending or threatened, litigation or judicial
proceeding against Seller or relating to any or all of the Property such as
would affect the Property or Seller’s ability to carry out the transaction
contemplated by this Agreement.

 

8.7 Consents and Approvals. Seller has the right, power, and authority to enter
into this Agreement and each of the Closing Documents. Seller has obtained all
consents and approvals required to enter into this Agreement and perform its
obligations hereunder and under each of the Closing Documents. No other
consents, approvals, resolutions, or votes are required.

 

8.8 No Notice of Condemnation. There is no pending, threatened or, to the best
of Seller’s knowledge and belief, contemplated action by any governmental
authority or any entity having the power of eminent domain, which might result
in any part of the Property being taken by condemnation or conveyed in lieu
thereof.

 

8.9 Right to Purchase. Seller has not granted to any individual or business
entity other than Purchaser, any right to purchase the Property, or any portion
thereof or interest therein.

 

8.10 Brokers. Seller has not engaged any broker to represent Seller in
connection with the sale of the Property and the procurement of this Agreement.
Seller agrees to defend and hold Purchaser and its affiliates harmless from, and
shall indemnify Purchaser and its affiliates against, any and all commissions,
fees and expenses due and payable to, or claimed by, any broker claiming by,
through or under Seller.

 

8.11 Additional Agreements. From and after the Effective Date of this Agreement
through and including the Closing, Seller shall maintain the Property, at
Seller’s expense, in the same manner as Seller has maintained the Property prior
to the Effective Date of this Agreement. Seller shall deliver the Property to
Purchaser at Closing in the same condition as on the date hereof, natural wear
and tear excepted. Seller shall not convey, transfer, option, lease, encumber,
pledge or assign the Property or any right or interest therein or thereto or
grant any easement, lien, or encumbrance thereon prior to Closing and the risk
of loss for any casualty to the Property shall remain upon Seller prior to
Closing.

 

6

 

 

8.12 Disclosure. No representations, warranties, assurances or statements by
Seller in this Agreement and no statement contained in any document,
certificates or other writings furnished or to be furnished by Seller to
Purchaser or any of its representatives contains or will contain any untrue
statement of material fact, or omits or will omit to state any fact necessary,
in light of the circumstances under which it was made, in order to make the
statements herein or therein not misleading. Seller shall promptly notify
Purchaser in writing of any event or condition known to Seller which occurs
prior to Closing and which causes a material change in the facts relating to, or
the truth of, any of the representations and warranties listed above. Any
notification given shall not have any effect for purposes of determining
satisfaction of any closing condition and shall be disregarded for purposes of
determining the obligations of Seller and Purchaser’s exercise of remedies
hereunder.

 

9. ASSIGNMENT; TIME. No party may assign this Agreement without the prior
written consent of the other parties, except as provided in Section 13. Time is
of the essence of this Agreement.

 

10. ENTIRE AGREEMENT. This Agreement is the entire agreement between Purchaser
and Seller, and there are no oral or other written agreements or representations
directly or indirectly connected with this Agreement. No modification of this
Agreement shall be binding unless in writing and signed by Purchaser and Seller.
The provisions of this Agreement are intended to be independent, and any term or
provision of this Agreement that is declared invalid or unenforceable will be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement, or affecting the validity or enforceability of any of the terms or
provisions of this Agreement. Titles or captions of sections contained in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Agreement or the
intent on any provision hereof. This Agreement shall be construed under the laws
of the State of Georgia. This Agreement may be executed and delivered, including
by facsimile or electronic transmission, in counterparts, each of which shall be
deemed an original and all of which taken together shall constitute the same
instrument.

 

11. NOTICES. Any notice required or permitted to be given hereunder shall be
deemed to be given when hand-delivered or one (1) business day after pickup by
Federal Express, UPS, or similar overnight express delivery service, or when
delivered by facsimile transmission with written acknowledgement of receipt, in
any case addressed to the parties at their respective addresses referenced
below:

 

If to Greene County LTC, LLC Purchaser: 213 Third Street   Macon, Georgia 31201
  Attention: Sole Member   Fax No.: 478-743-4501     With a Holland & Knight,
LLP copy to: 1180 West Peachtree Street, Suite 1800   Atlanta, Georgia 30308  
Attention: Mark S. Lange, Esq.   Fax No.: 404-881-0470

 

7

 

 

If to Seller: WASH/GREENE, LLC   8480 E. Orchard Road   Suite 3600   Greenwood
Village, CO 80111   Fax No.: _______________

 

12. CONDEMNATION. Seller agrees to give immediate written notice to Purchaser of
any action, condemnation or proceeding threatened, pending or instituted for
condemnation or other taking of all or any part of the Property prior to
Closing. If, prior to Closing, all or any material part of the Property or
access thereto is subject to a bona fide threat of condemnation by a body having
the power of eminent domain or is taken by eminent domain or condemnation, or
sale in lieu thereof, then Purchaser, by written notice to Seller given within
ten (10) business days following the date of Purchaser’s receipt of notice of
such threat, condemnation or taking, or if earlier, the date of Closing, may
elect to terminate this Agreement, whereupon this Agreement shall be terminated.
If Purchaser does not elect to terminate this Agreement following any notice of
a threat of or taking by condemnation of the Property within said period, or if
earlier, the date of Closing, then this Agreement shall remain in full force and
effect, and Purchaser will complete the transaction without reduction in the
Purchase Price, and Seller shall assign to Purchaser at the Closing all of
Seller’s rights, if any, to receive the award payable as a result of such
proceeding. Upon Purchaser’s waiver of any right to terminate this Agreement,
Seller agrees to allow Purchaser to cooperate in any negotiations for any
condemnation or taking of the Property which might affect the intended use of
the Property by Purchaser.

 

13. ASSIGNMENT BY THE PARTIES. Neither party shall assign or transfer or permit
the assignment or transfer of its rights or obligations under this Agreement
without the prior written consent of the other, any such assignment or transfer
without such prior consent being hereby declared to be null and void; provided,
however, that Purchaser shall have the right to either nominate one or more
affiliates to take title to the Property or to certain components of the
Property or to assign this Agreement to one or more affiliates without Seller’s
consent.

 

14. EXCLUSIVITY. After the Effective Date, Seller and its respective agents,
representatives and employees shall immediately cease all marketing of the
Property until such time as this Agreement is terminated and Seller shall not
directly or indirectly make, accept, negotiate, entertain or otherwise pursue
any offers for the sale of the Property.

 

15. FORM OF CLOSING DOCUMENTS. To the extent that the form of any document to be
delivered hereunder is not attached as an Exhibit hereto, such documents shall
be in a form and substance, and shall be executed and delivered in a manner,
reasonably satisfactory to Purchaser and Seller.

 

16. ATTORNEY’S FEES. In the event either party hereto finds it necessary to
bring an action at law or other proceeding against the other Party to enforce or
interpret any of the terms, covenants or conditions hereof, or any instrument
executed pursuant to this Agreement, the party prevailing in any such action or
proceeding shall be paid all costs, including reasonable attorney’s fees.

 

8

 

 

17. CONFIDENTIALITY. Purchaser and Seller agree to keep the terms of this
Agreement and any discussion between the parties relating to this matter
confidential and not to disclose the terms or provisions of this Agreement or
such discussions to any third party other than the parties’ attorneys or
accountants who agree to be bound by the confidentiality provisions hereof,
without the prior written consent of the non-disclosing party. The foregoing
shall not apply as to any suit or action for enforcement of the terms of this
Agreement.

 

18. SURVIVAL. The representations and warranties contained herein, as well as in
the Deeds and other Closing Documents, shall survive the Closing.

 

19. SPECIFIC PERFORMANCE. The parties acknowledge that the transactions
contemplated hereby are unique and specifically identifiable. Accordingly, the
parties further agree and stipulate that, if the Closing does not occur on or
before July 5, 2016 pursuant to Section 6, because of the willful failure of the
Purchaser, on the one hand, or the Seller, on the other hand, to perform their
respective obligations hereunder, (a) monetary damages and any other remedy at
law will not be adequate, (b) the non-defaulting party shall be entitled to
specific performance as the remedy for such breach, (c) each party agrees to
waive any objection to the remedy of specific performance, and (d) each party
agrees that the granting of specific performance by any court will not be deemed
to be harsh or oppressive to the party who is ordered specifically to perform
its obligations under this Agreement.

 

* * * *

 

[signatures on next page]

 

9

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the dates hereafter set forth.

 

  SELLER:         wash/greene, LLC,   a Georgia limited liability company      
  By: /s/ Clifford L. Neuman   Name: Clifford L. Neuman   Title: Manager        
PURCHASER:         greene county ltC, LLC,   a Georgia limited liability company
        By: /s/ Teresa W. Moody   Name: Teresa W. Moody   Title: President

 

 

 

 

EXHIBITS “a-1” and “A-2”

 

LEGAL DESCRIPTION

 

EXHIBIT “A-1”

 

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN GEORGIA MILITIA DISTRICT
140, CITY OF UNION POINT, GREENE COUNTY, GEORGIA; AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY RIGHT OF WAY OF OLD
CRAWFORDVILLE ROAD (40’ R/W) WITH THE SOUTHEASTERLY RIGHT OF WAY OF GEORGIA
HIGHWAY NO. 44 (A.K.A. WASHINGTON HIGHWAY, 130’ R/W); THENCE TRAVELING ALONG THE
SOUTHEASTERLY RIGHT OF WAY OF GEORGIA HIGHWAY NO. 44 NORTH 58 DEGREES 30 MINUTES
00 SECONDS EAST A DISTANCE OF 473.70 FEET TO A POINT; THENCE LEAVING SAID RIGHT
OF WAY SOUTH 40 DEGREES 06 MINUTES 36 SECONDS EAST A DISTANCE OF 646.43 FEET TO
A POINT; THENCE SOUTH 57 DEGREES 49 MINUTES 26 SECONDS WEST A DISTANCE OF 41.70
FEET TO A POINT; THENCE SOUTH 34 DEGREES 39 MINUTES 44 SECONDS EAST A DISTANCE
OF 159.60 FEET TO A POINT; THENCE SOUTH 56 DEGREES 17 MINUTES 37 SECONDS WEST A
DISTANCE OF 118.40 FEET TO A POINT; THENCE SOUTH 29 DEGREES 27 MINUTES 05
SECONDS EAST A DISTANCE OF 87.50 FEET TO A POINT; THENCE SOUTH 57 DEGREES 20
MINUTES 29 SECONDS WEST A DISTANCE OF 287.50 FEET TO A POINT ON THE
NORTHEASTERLY RIGHT OF WAY OF OLD CRAWFORDVILLE ROAD; THENCE TRAVELING ALONG
SAID RIGHT OF WAY NORTH 39 DEGREES 40 MINUTES 00 SECONDS WEST A DISTANCE OF
906.00 FEET TO THE POINT OF BEGINNING.

 

SAID TRACT OR PARCEL OF LAND CONTAINS 9.217 ACRES AND IS DEPICTED ON THAT
ALTA/ACSM PLAT OF SURVEY, BY LANDPRO SURVEYING AND MAPPING, INC., SEALED AND
CERTIFIED BY JAMES H. RADER, GRLS NO. 3033, DATED OCTOBER 24, 2013.

 

AND ALSO DESCRIBED AS FOLLOWS:

 

EXHIBIT “A-2”

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in the 140th District, G.M.
Greene County, Georgia, containing 9.112 acres, more or less, and being more
particularly described as follows:

 

BEGINNING at the point where the northeastern boundary of the right-of-way of
Old Crawfordville Road intersects the southeastern boundary of Georgia Highway
No. 44, and running thence along the southeastern boundary of Georgia Highway
No. 44, N 58° 30’ E, 473.7 feet to a point; thence S 40° 15’ E, 645.0 feet to a
point; thence S 61° 30’ W, 41.7 feet to a point; thence S 32° 30’ E, 159.6 feet
to a point; thence S 57° 30’ W, 122.5 feet to a point; thence S 32° 30’ E, 87.5
feet to a point; thence S 57° 30’ W, 287.5 feet to a point on the northeastern
boundary of said Old Crawfordville Road; thence N 39° 40’ W, 906.0 feet along
said boundary of said Old Crawfordville Road to the POINT OF BEGINNING; said
property being described with reference to a plat of survey prepared by Perry D.
Phelps, R.L.S., dated December 30, 1967, and recorded in Plat Book 6, Page 55,
in the Office of the Clerk of the Superior Court of Greene County.

 

 

 

 